Notice of Pre-AIA  or AIA  Status

DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
The application of Michael Bass for Data key and Method of Using the Same filed 10/23/21 has been examined. Claims 1-16 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2,5, 8-9,12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wetterlin US Patent 6,687,565.
        Regarding claim 1, Wetterlin teaches a method for duplicating keys, the method comprising: creating a data key by obtaining security information from a customer, wherein said security information includes at least one of an authorization code and a customer identification (Kic code, col. 2 lines 44-53, col. 4 lines 36-49); identifying a type of key blank for a master key (col. 2 lines 41-43,col. 3 lines 17-19); determining a bitting pattern of the master key (col. 2 line 66-col. 3 line 7); and storing said security information, said type of key blank, and said bitting pattern on a storage device (KiC code, col. 3 lines 38-54); and creating a duplicate key by accessing said security information from said storage device, wherein the step of creating a duplicate key comprises: obtaining proper security information from a customer; loading the data key into a key cutting machine; inserting a proper key blank into said key cutting machine; and cutting said bitting pattern of the master key on said key blank to create said duplicate key (col. 3 line 64-col. 4 line 9, col. Lines 4-18). 
         Regarding claim 2, Wetterlin teaches the storage device is at least one of a server and a personal computing device (col. 6 lines 31-36).
          Regarding claim 5, the creation of the data key includes the step of inserting the master key into a key duplication machine (col. 3 line 64-col. 4 line 9).




             Regarding claim 8, Wetterlin teaches a method for duplicating keys, the method comprising:
creating a data key by obtaining security information from a customer, wherein said security information includes at least one of an authorization code and a customer identification (Kic code, col. 2 lines 44-53); ;
identifying a type of key blank for a master key (col. 2 lines 41-43,col. 3 lines 17-19);
determining a bitting pattern of the master key (col. 2 line 66-col. 3 line 7);
determining if the master key includes electronic data and copying the electronic data in the data key (KiC code, col. 3 lines 38-54);
storing said security information, said type of key blank, and said bitting pattern on a storage device (KiC code, col. 3 lines 38-54);
and creating a duplicate key by accessing said security information from said storage device, wherein the step of creating a duplicate key comprises: obtaining proper security information from a customer; loading the data key into a key cutting machine; inserting a proper key blank into said key cutting machine; cutting said bitting pattern of the master key on said key blank to create said duplicate key; and loading the electronic data onto the duplicate key (col. 3 line 64-col. 4 line 9, col. Lines 4-18).
         Regarding claim 9, Wetterlin teaches the storage device is at least one of a server and a personal computing device (col. 6 lines 31-36).
      Regarding claim 12, the creation of the data key includes the step of inserting the master key into a key duplication machine (col. 3 line 64-col. 4 line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3,10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetterlin US Patent 6,687,565 in view of Wang et al. US Patent Application Publication 20020023215.
Regarding claim 3,10, Wetterlin et al is silent on teaching the personal computing device includes
a smart phone. Wang et al. in an analogous art teaches the use of smart phone as a personal computing device (paragraph 016).
          It would have been obvious to one of ordinary skill in the art at the time of the invention for the personal computing device to include a smart phone because such modification increases the functionality of the smart phone and provide a convenient and easily accessible means for storing data.

          Claim 4,11,13-14,16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetterlin US Patent 6,687,565 in view of Kawal US Patent 6801829.
         Regarding claims 4,11, Wetterlin is silent on teaching  the security information further comprises at least one of the following: a customer name, a personal identification number, biometric data, a fingerprint scan, photographic data, retinal scan, and a facial scan. Kawal in an analogous art teaches obtaining security information such as personal identification number from a first particular customer when registering the key and the security information is used in generating a duplicate key (col. 7 lines 43-52).

      It would have been obvious to one of ordinary skill in the art at the time of the invention  to modify the system of Wetterlin as disclosed by Kawal because such modification adds a level of security to the key duplication process and further increases the security of the key duplication process.
         Regarding claim 13, Wetterlin teaches a key duplication system comprising: 
one or more key duplication machines configured to:
receive a master key at the one or more key duplication machines to identify key information related to a master key including bitting pattern information, key blank information, electronic data, and security information related to a first user, wherein said security information includes at least one of an authorization code and a customer identification(Kic code, col. 2 lines 44-53, col. 3 lines 38-54); 
 ;
store the key information to a computer readable medium (col. 3 lines 45-63, col. 4 lines 21-36);
determine whether the user desires the master key to be duplicated; and
one or more key cutting devices configured to:
receive a request from a user to retrieve said key information related to said master key (col. 5 lines 1-10);
receive the key information from a computer readable medium (col. 4 line 65-col. 5 line 10;
determine a key blank associated with the key information and receive the key blank at the one or more key cutting devices and cut the key blank based on the key information (col. 5 lines 17-54). Wetterlin is silent on teaching verifying the identity of the user. Kawal in an analogous art teaches verifying the identity of a user in order to duplicate a key (col. 7 lines 43-52).

      It would have been obvious to one of ordinary skill in the art at the time of the invention  to modify the system of Wetterlin as disclosed by Kawal because such modification adds a level of security to the key duplication process and further increases the security of the key duplication process.

         Regarding claim 14, Wetterlin teaches the storage device is at least one of a server and a personal computing device (col. 6 lines 31-36).
          Regarding claim 16, Wetterlin teaches the one or more key duplication machines electronically communicate with the one or more key cutting devices (the scanner obtains the key information and transmit the information to the key cutting device, col. 4 lines 37-49). 



           Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetterlin US Patent 6,687,565 in view of Wong US Patent Application Publication 20040189440.
       Regarding claims 6-7, Wetterlin in view of Kawal is silent on teaching determining if the master key includes electronic and copying the electronic data in the data key. Wong et al. in an analogous art teaches determining if the master key includes electronic and copying the electronic data in the data key and loading the electronic data onto the proper key blank (paragraph 040).

       It would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the system of Wetterlin in as disclosed by Wong because such modification provides additional functionality to the key duplicating machine and enable the duplication of electronic keys. .
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetterlin US Patent 6,687,565 in view of Kawal US Patent 6801829 and further in view of Wang et al. US Patent Application Publication 20020023215.
Regarding claim 15, Wetterlin et al is silent on teaching the personal computing device includes
a smart phone. Wang et al. in an analogous art teaches the use of smart phone as a personal computing device (paragraph 016).
          It would have been obvious to one of ordinary skill in the art at the time of the invention for the personal computing device to include a smart phone because such modification increases the functionality of the smart phone and provide a convenient and easily accessible means for storing data.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683